CUNNINGHAM, J.,
Dissenting. — The matter of the discharge of the accused for delay in bringing him to trial assumes a very -different phase, after a trial of the charge and an appeal, from that attendant upon an appeal from the order refusing a discharge before the trial. The order refusing to dismiss for delay in bringing the defendant to trial, made before the trial, may be reviewed, and when no cause for such delay is shown, and 60 days have expired, the defendant must be discharged, and the action dismissed. Yule v. State, 16 Ariz. 134, 141 Pac. 570.
When the trial has been had and a conviction results, then the refusal of the trial court to discharge the accused for delay in bringing him to trial has been held subject to review only when it clearly appears that the discretion of the trial court has been abused. 12 Cyc. 896; State v. Van Waters, 36 Wash. 358, 78 Pac. 897; Brown v. State, 85 Ga. 713, 11 *252S. E. 831; People v. Henry, 77 Cal. 445, 19 Pac. 830; People v. Camilo, 69 Cal. 540, 11 Pac. 128.
This rule does not apply when it appears by the record that the trial of the prisoner was unreasonably delayed. State y. Nugent, 71 Mo. 136. This record discloses no such condition. I, therefore, dissent.
On delay of prosecution as ground of discharge, see note in 56 L. R. A. 513.